Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:A battery comprising:A) a positive electrode comprising:     i) Formula (2) Lia1Nib1Coc1Md1O2 (please define M and a1, b1, c1 and d1 from claim 22) or     ii) Formula (3) Lia2Nib2Coc2Md2O2 (please define M and a2, b2, c2 and d2 from claim 23) 
     iii) Formula (4) Lia3Nib3Coc3Md3O2 (please define M and a3, b3, c3 and d3 from claim 25) or     iv) Formula (6) Lia4Nib4Coc4Md4O2 (please define M and a4, b4, c4 and d4 from claim 26);B) a negative electrode comprising:      i) metal particles forming an alloy with Li and graphite particles comprise at least one from claim 28 (please pick one) or     ii) a metal compound particles forming an alloy with Li and graphite particles comprising a Si metal oxide cited in claim 29 or
C) an electrolytic solution comprising:     i) a compound represented by Formula (A) (please define R1, R2, and R3 from claims 16-18 and then name the specific compound);     ii) a nonaqueous solvent (please define from the specification) and     iii) further comprising at least one compound selected from:         a)  a cyclic carbonate having a carbon-carbon unsaturated bond  (if chosen, please name specific compound from the specification) or         b)   a cyclic carbonate having a fluorine atom (if chosen, please name specific compound from the specification) or        c)   a difluorophosphate or        d)   a fluorosulfate (if chosen, please name specific compound from the specification) or          e) a compound having an isocyanate group (if chosen, please name specific compound from the specification) or        f ) a compound having a cyano group (if chosen, please name specific compound from the specification)  or        g) a cyclic sulfonic ester (if chosen, please name specific compound from the specification) or        h)  a dicarboxylic acid complex salt (if chosen, please name specific compound from the specification) or
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 15 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727